                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION



PATTI MILLER,                                )      CASE NO. 1:19CV2704
                                             )
                       Plaintiff,            )      JUDGE CHRISTOPHER A. BOYKO
                                             )
               vs.                           )
                                             )
THE EASTERN COMPANY                          )      OPINION AND ORDER
                                             )
                       Defendant.            )

CHRISTOPHER A. BOYKO, J:

       This matter is before the Court on Plaintiff Patti Miller’s (“Miller”) Motion to Remand

to the Medina County Court of Common Pleas. (ECF # 7). For the following reasons, the

Court grants the Motion and Remands the case to the Medina County Court of Common Pleas

for further adjudication.

       On October 15, 2019, Plaintiff Patti Miller filed her Complaint with the Medina

County Court of Common Pleas, alleging Age and Disability Discrimination in violation of

Ohio law. On November 18, 2019, Defendant The Eastern Company filed its Notice of

Removal, alleging the parties are diverse as Miller is an Ohio resident and Defendant is a

Connecticut company. At issue here is the jurisdictional amount which Defendant contends is

met based on the damages Miller seeks to recover, including compensatory, punitive and
attorney fees. Defendants contend these damages exceed the $75,000 jurisdictional

threshold.

       On December 3, 2019, Miller filed her Motion to Remand, contending that Defendants

could not show by a preponderance of the evidence that her claims exceed the jurisdictional

amount and she expressly stipulates that her total damages do not exceed $75,000.

                               Standard of Review

        28 U.S.C. § 1441 provides that “an action is removable only if it could have initially

been brought in federal court.” Cole v. Great Atl. & Pacific Tea Co., 728 F. Supp. 1305,

1307 (E.D.Ky. 1990). Put another way, “[a] civil case that is filed in state court may be

removed by the defendant to federal district court if the plaintiff could have chosen to file

there originally.” Warthman v. Genoa Twp. Bd. of Trs., 549 F.3d 1055, 1059 (6th Cir. 2008).

The burden of establishing federal jurisdiction rests upon the removing party. Alexander v.

Elec. Data Sys. Corp., 13 F.3d 940, 949 (6th Cir. 1994). “Concern about encroaching on a

state court’s right to decide cases properly before it, requires this court to construe removal

jurisdiction narrowly.” Cole, 728 F. Supp. at 1307 (citing Shamrock Oil & Gas Corp. v.

Sheets, 313 U.S. 100, 109 (1941)). A removed case must be remanded if the district court

lacks subject matter jurisdiction. 28 U.S.C. § 1447(c). In addition, “[w]here there is doubt as

to federal jurisdiction, the doubt should be construed in favor of remanding the case to the

State court where there is no doubt as to its jurisdiction.” Walsh v. Am. Airlines, Inc., 264 F.

Supp. 514, 515 (E.D.Ky. 1967); see also Breymann v. Pennsylvania, O. & D. R.R., 38 F.2d

209, 212 (6th Cir. 1930).

       Federal district courts are courts of limited jurisdiction. Bender v. Williamsport Area


                                                2
Sch. Dist., 475 U.S. 534, 541 (1986) (citing Marbury v. Madison, 1 Cranch 137, 5 U.S. 137

(1803)). “Subject matter jurisdiction is the unwaivable sine qua non for exercise of the

federal judicial power.” Crabtree v. Wal-Mart, 2006 WL 897210 at *1 (E.D.Ky. Apr. 4,

2006), slip copy; Richmond v. Int’l Bus. Machs. Corp., 919 F.Supp. 107 (E.D.N.Y. 1996)

(citing Fed.R.Civ.P. 12(b)(1)). Want of subject matter jurisdiction may be raised at any time

by the parties or by the Court on its own initiative. Fed.R.Civ.P. 12(b)(1) and 12(h)(3); Clark

v. Paul Gray, Inc., 306 U.S. 583 (1939). “[D]efects in subject matter jurisdiction cannot be

waived by the parties and may be addressed by a court on its own motion at any stage of the

proceedings.” Curry v. U.S. Bulk Transp., Inc., 462 F.3d 536, 540 (6th Cir. 2006) (citing

Owens v. Brock, 860 F.2d 1363, 1367 (6th Cir. 1988)).

         28 U.S.C. § 1332 states in pertinent part:

         (a) The district courts shall have original jurisdiction of all civil actions where
         the matter in controversy exceeds the sum or value of $75,000, exclusive of
         interest and costs, and is between--

         (1) citizens of different States . . .

         “Generally, because the plaintiff is “master of the claim,” a claim specifically less than

the federal requirement should preclude removal.” Rogers v. Wal-Mart Stores, Inc., 230 F.3d

868, 872 (6th Cir. 2000); see also, Gafford v. General Elec. Co., 997 F.2d 150, 157 (6th Cir.

1993).

         The rule in the Sixth Circuit is that the determination of federal jurisdiction in a

diversity case is made at the time of removal. See Ahearn v. Charter Twp. of Bloomfield, 100

F.3d 451, 453 (6th Cir. 1996). Furthermore, “the removing defendant must show that it is

“more likely than not” that the plaintiff’s claims meet the amount in controversy


                                                  3
requirement.” Rogers, id.; Gafford, 997 F.2d at 158.

       The United States Supreme Court has stated, “ the amount-in-controversy allegation

of a defendant seeking federal-court adjudication should be accepted when not contested by

the plaintiff or questioned by the court. In the event that the plaintiff does contest the

defendant's allegations, both sides submit proof and the court decides, by a preponderance of

the evidence, whether the amount-in-controversy requirement has been satisfied...” Dart

Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81, 82, 135 S. Ct. 547, 550, 190 L.

Ed. 2d 495 (2014). “Thus, if defendants do not produce evidence showing that it is more

likely than not that the plaintiff's claims exceed $75,000, the case must be remanded to state

court.” Crimaldi v. Pitt Ohio Express, LLC, 185 F. Supp. 3d 1004, 1007 (N.D. Ohio 2016)

       According to Miller, Defendant failed to meet its evidentiary burden to show by a

preponderance of the evidence that the amount in controversy satisfies the jurisdictional

threshold. In fact, Defendant produced no evidence at all in response to Miller’s Motion to

Remand. Miller’s Complaint seeks an amount in excess of $25,000. Thus, it is unclear

whether Miller’s damages meet the $75,000 threshold. Although Miller seeks punitive

damages and attorney fees, Defendants merely speculate what these would be. Mere

speculation and conjecture do not suffice to meet Defendant’s evidentiary burden to show the

district court has subject matter jurisdiction over Plaintiff’s claims.

       Furthermore, Miller stipulates that her total damages will not exceed $75,000. This

Court has previously held, “events occurring after an action is removed which reduce the

amount recoverable below the statutory limit do not oust the district court's jurisdiction.” St.

Paul Mercury Indem. Co. v. Red Cab. Co. ., 303 U.S. 283, 289, 58 S.Ct. 586, 82 L.Ed. 845


                                                 4
(1938). However, courts in this Circuit have held that remand to state court is required when

a stipulation “provide[s] for the first time the upper limit on the damage amount claimed by

the plaintiff,” and does not modify the amount in controversy or change ... [the] information

upon which the defendant relied in removing the action.” AKC, Inc. v. ServiceMaster

Residential/Commercial Servs. Ltd. P'ship, No. 5:13CV388, 2013 WL 1891362, at *4 (N.D.

Ohio May 6, 2013) citing Patterson v. Chipotle Mexican Grill, Inc., 2012 WL 6733085, at *2

(N.D. Ohio, Dec.28, 2012).

       Because the amount in controversy is unclear from Miller’s Complaint, Defendant had

the burden to show by a preponderance of evidence that Miller’s claims more likely than not

meets the jurisdictional amount-in-controversy threshold. Defendant failed to offer any

evidence to meet its burden. Because precedent is clear that when a Defendant fails to meet

its evidentiary burden to show subject matter jurisdiction, remand is required. Furthermore,

Miller’s stipulation sets the amount in controversy below the jurisdictional threshold.

Therefore, the Court grants Miller’s Motion to Remand and orders the above action

remanded to Medina Court of Common Pleas for further adjudication.

       IT IS SO ORDERED.




Dated: March 30, 2020                 /s/Christopher A. Boyko
                                      CHRISTOPHER A. BOYKO
                                      Senior United States District Judge




                                               5
